Citation Nr: 1233049	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for refractive depression.

2.  Entitlement to an evaluation in excess of 10 percent disabling for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to March 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the Veteran's case was subsequently transferred to the Montgomery, Alabama RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives continuous care from Lyster AHC and VA for her refractive depression and GERD disabilities; however, treatment records dated subsequent to November 2008 and April 2009, respectively, have not been associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, after obtaining adequate authorization, attempts must be made to obtain and associate with the claims file all treatment records regarding the Veteran from Lyster AHC dated since November 2008 and attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since April 2009.

As additional treatment records are outstanding and will be associated with the claims file upon remand and as the Veteran's most recent VA examinations regarding her disabilities were performed in March 2009 the Board finds it necessary to afford the Veteran VA medical examinations regarding the current state of her disabilities.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since April 2009.

2.  After obtaining adequate authorization, attempt to obtain and associate with the claims file all medical records pertaining to the Veteran from Lyster AHC dated since November 2008.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of her refractive depression disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's refractive depression on her ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of her GERD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner must indicate the impact of the Veteran's GERD on her ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


